Case: 3:17-cv-00334-TMR Doc #: 14-6 Filed: 04/16/19 Page: 1 of 12 PAGEID #: 273

The Mettering Groug TKG

' James M. O'Dell law enforcement consulting
Consultant

 

June 13, 2016

Mr. Kenneth R. Couch, Human Resources Director
City of Dayton

101 W. Third Street

Dayton, OH 45402

Dear Mr. Couch:

Thank you for selecting The Kettering Group to conduct your assessment for Police Major. As
you are aware, four exercises were administered to five candidates Thursday, June 9, 2016.

Enclosed are the candidates’ final scores and notable remarks from the assessment team. Please
call me at 937-298-9599 if you have questions.

On behalf of my colleagues Chief Patrick Oliver and Lieutenant Colonel Cindy Combs Roth,
thank you for your hospitality and kindness.

Sincerely,

yn. C0 me

es M. O'Dell, Principal
ad Consultant

    

EXHIBIT

—

a

4209 Barth Lane o Kettering, Ohio 45429 + 937,298-9599 * Odall266@aol.com

 
Case: 3:17-cv-00334-TMR Doc #: 14-6 Filed: 04/16/19 Page: 2 of 12 PAGEID #: 274

 

Dayton
Police Department

Position:
Police Major

Assessment Center Conducted:
Thursday, June 9, 2016

Report Prepared By:

The Kettering Group

cee
tad
©
ea
ed)
aa
—
ae.
i=
fast
a;
cD)
as
ce
cD)
S
S
cD)
=
DN)
2
D)
Cf)
2)
6

 

 
Case: 3:17-cv-00334-TMR Doc #: 14-6 Filed: 04/16/19 Page: 3 of 12 PAGEID #: 275

 

(

ASSESSMENT CENTER FINAL REPORT

 

ASSESSMENT TEAM

The selection of an experienced, qualified team is a critical part of an assessment process. The
assessment team was selected based on level of skill and training for promotional processes, as
well as experience in similar agencies. The Chief of Police for the Dayton Police Department
approved the following assessors:

® James M. O’Dell, Chief of Police (Ret.), Kettering, Ohio
° Patrick Oliver, Chief of Police (Ret.), Fairborn, Ohio
* Cindy Combs Roth, Lieutenant Colonel (Ret.), Cincinnati, Ohio

Assessment Team Biographies

Chief James M. O’Dell

Lead Consultant

Chief O'Dell served as Chief of Police at Kettering, Ohio, since 1985, The Kettering Police
Department is comprised of 83 sworn officers and 26 non-sworn personnel, has an operating budget
of $12.6 million dollars and serves a community of nearly 60,000 people. Chief O'Dell holds both a
Bachelor's and a Master's degree in Business Administration and Education from Emporia State
University located in Emporia, Kansas.

Chief O’Dell is a graduate of the FBI National Academy, as well as CLEE, Chief O'Dell is a
member of the International Association of Chiefs of Police (IACP), as well as the Ohio Association
of Chiefs of Police (OACP), In 1997, Chief O'Dell was appointed a Commissioner for the
Commission on Accreditation for Law Enforcement (CALEA), In March of 2002, Chief O’ Dell was
selected to be Chair/President of the CALEA Commission. In 2003, Chief O’Del] was appointed to
the IACP Executive Board. From 2006 to 2008, Chief O’Dell was appointed interim Public Safety
Director overseeing the police and fire departments. He is Past President of Montgomery County
Association of Police Chiefs. O’Dell has a total of 45 years of policing experience—30 of which as
Kettering’s Chief of Police.

Chief Patrick Oliver
Consultant

Patrick Oliver is currently Associate Professor of Criminal Justice and Director of the Criminal
Justice Program for Cedarville University. He recently served as Chief of Police for the City of
Fairborn, Ohio, He previously served as Chief of Police in Grandview Heights and Cleveland, Ohio.
He also served as Ranger Chief of the Cleveland Metropolitan Park District.

 

(‘@ Assessment Center Final Report | 6/9/2016

 

 
Case: 3:17-cv-00334-TMR Doc #: 14-6 Filed: 04/16/19 Page: 4 of 12 PAGEID #: 276

 

(—

 

Other law enforcement experience includes 11 years as a trooper with the Ohio State Highway
Patrol. He is a 1989 graduate of Penn State University Police Executive School, a graduate of the
FBI’s Law Enforcement Executive Development School in 1993, and a graduate of the Ohio
Association Chiefs of Police Executive Leadership College in 1994.

He became a Certified Law Enforcement Executive (CLEE) in 1996. He is also a graduate of the
tural Executive Management Institute. Oliver holds a Bachelor of Arts Degree in Criminal Justice
and a Master's Degree in Business Administration from Baldwin Wallace College, Berea, Ohio. He
has a Ph.D. in Leadership and Change from Antioch University.

Lieutenant Colonel Cindy Combs Roth
Consultant

Lieutenant Colonel (Ret.) Cindy M. Combs Roth joined the Cincinnati Police Department in
1980, rising through the ranks to the position of Assistant Chief in October of 2001, She retired
in 2012 after having served in various command/supervisory assignments. She co-developed
Cincinnati’s national award winning Neighborhood Enhancement Program, which is being
replicated as far away as Seattle, Washington.

Lt. Col. Roth is a graduate of the University of Cincinnati where she obtained her Associate,
Bachelor and Master’s Degrees in Criminal Justice. Roth is also a graduate of Leadership
Cincinnati, WE Lead, PERF’s Senior Management Institute for Policing, Leadership America,
the Police Executive Leadership College (PELC), and the University of Cincinnati’s Executive
Program. She has held leadership positions with several professional and community service
organizations including having served as Treasurer, Vice President and President of the PELC
Alumni Association and two terms as President of the Hamilton County Police Association.

Roth has served as an assessor for numerous entities/cities since 1995 and continues to work asa
Subject Matter Expert developing promotional testing for EB Jacobs and Associates, She also
assisted in the development and writing of promotional exams for the ranks of Lieutenant and
Captain with the Cincinnati Police Department. Additionally, Roth is an Instructor for the
University of Louisville/Southern Police Institute’s Chief Executive Leadership program and has
presented on topics such as Intelligence Led Policing, Problem Solving, Technology and Data
Applications in Policing, Leadership, Domestic Violence and Forming Effective Partnerships to
Address Quality of Life Issues at numerous regional and national conferences. She also works as
a consultant/relationship manager for a public safety software company

 

\

Assessment Center Final Report | 6/9/2016

 

&
Case: 3:17-cv-00334-TMR Doc #: 14-6 Filed: 04/16/19 Page: 5 of 12 PAGEID #: 277

( )

ASSESSMENT EXERCISES

 

Written Problem

The purpose of a written problem-solving exercise in a police assessment process is to test the
candidate’s skills in perceiving a problem and then being able to gather sufficient data to document
a solution to the concern. Critical to this process are the candidate’s formal writing ability and the
capability of translating mental processes into a documented form. This written problem-solving
exercise is designed for the candidates to formulate situational data and related facts into a workable
plan of action in a specific time frame.

Dimensions: Written communication; problem analysis; judgment: and planning and organizing.

Structured Oral Presentation

The purpose of a structured oral presentation is to give the assessors an opportunity to observe the
candidate's ability to present ideas or tasks to an individual or group when given time for
preparation, to include non-verbal communication, Also, by choosing a relevant topic, it gives the
assessors an opportunity to gauge the candidate's knowledge in that area. The structured oral
exercise is designed to measure the candidate’ s ability to comprehend the material presented, plan
the presentation of the information, make the appropriate preparation for the presentation, present
the information in a logical, sequential manner and be prepared to respond to inquiries
appropriately.

Dimensions: Oral communication; problem analysis; interpersonal insight; and planning and
organizing.

Citizen Interaction Exercise

\o
© The citizen interaction session is a form of interpersonal face-to-face communication that takes
a place between the candidate and a concerned citizen. Tn this exercise the candidate must be
“aware that his/her every word or gesture may in some way affect the perception of the individual
© being interviewed. The actual session is a verbal exchange between the two principals. A

a citizen interaction session is important for the candidate to demonstrate their ability to lead and
ms work effectively with others and to identify and resolve problems. Also important is the ability
g to gather information in oral communications and to convince others that one is interested in

2 what is being said,

a

v

a

i

Dimensions: Oral communication, planning and organizing, judgment and decisiveness

 

 

 
Case: 3:17-cv-00334-TMR Doc #: 14-6 Filed: 04/16/19 Page: 6 of 12 PAGEID #: 278

 

r

 

Structured Oral Presentation Simulation

In this simulation exercise the candidate typically assumes the role of a supervisor. The
objective of the simulation/role-playing exercise is to evaluate how the candidate handles
participating in a “live” role play. Candidates are evaluated on how well they interact or respond
to others. Simulation exercise is varied in the format that is used, sometimes taking the form of
subordinate counseling, a press conference or oral presentation before a citizens’ group.

Dimensions: Oral communication, planning and organizing, judgment and decisiveness

J Assessment Center Final Report | 6/9/2016

 
Case: 3:17-cv-00334-TMR Doc #: 14-6 Filed: 04/16/19 Page: 7 of 12 PAGEID #: 279

CANDIDATE EVALUATIONS

 

Each candidate is graded by each assessor and given a numeric score for each dimension, along
with his or her strengths and areas for improvement, Previously, the assessors have met to
review each exercise and discuss key elements contained in each exercise. In addition, each of
the exercises is scored independently by each assessor after thorough consideration of the
candidate’s performance. A scale of 5 to 10 points is given for each dimension within each
exercise. Once the assessors have completed their independent scoring of each exercise, a
consensus discussion is held to determine whether a variance in score of more than one point
exists in any dimension. If a greater variance exists, the assessors will discuss the performance
on that dimension to determine the cause of the variance. Usually this discussion results in
scores coming within the variance parameter. In addition, the assessors take notes throughout
each candidate’s performance in the exercises, which are used to prepare the Candidate
Summary report.

CANDIDATE SUMMARY

Candidate Scores

 

 

 

 

 

 

 

CANDIDATES WPE SOP CIE SOPS Total
Matthew Dickey 80.83 73.33 70.83 75.00 75.00
Eric Henderson 85.00 90.00 92,50 90.83 89.58
Wendy Stiver 89.17 87.50 75.83 86.67 84.79
Joseph Wiesman 75.83 80.00 84.17 76.67 79.17
Kimberly Hill 68.33 80.00 82.50 70.83 75.42 |

 

 

 

 

 

 

 

    

\o M@WPE MSOP wCIE mSOPS

So

3

pe

in

i

& Matthew Dickey Eric Henderson Wendy Stiver Joseph Wiesman Kimberly Hill

5 |
5 WPE: Written Problem Exercise CIE: Citizen Interaction Exercise

SOP: — Structured Oral Presentation SOPS: Structured Oral Presentation Simulation

 

 

 
Case: 3:17-cv-00334-TMR Doc #: 14-6 Filed: 04/16/19 Page: 8 of 12 PAGEID #: 280

 

y

 

Narrative

Candidate: Matthew Dickey Overall Score: 75.00

Matt Dickey’s written exercises were well done and nicely organized. His written responses
were good and showed thoughtfulness.

In the oral presentations, he talked about his leadership style of teambuilding and trusting people.
Matt is very proud of attaining the rank of lieutenant and enjoys his current assignment in
strategic planning. He values fairness and treating citizens and employees respectfully. He
spoke about wanting to become more organized, indicating that his span of control and workload
are vast and heavy, making organizational skills important, He works very diligently to organize
his work, make evaluations and frequently conduct status checks. He also mentioned that he
works hard on his time management techniques appreciating the value of time.

The Lieutenant sees himself as someone who has a reputation of being professional along with
working very hard to be an example in his appearance and work ethic. We saw someone who is
intelligent, hardworking, bright and capable. If promoted, he wants to continue to serve the
public and look out for the wellbeing of the community. There is no question he enjoys knowing
people and spending time with them.

When asked about his expectations of others, he said, “I expect all of my people to be
professionals.” In addition, he expects sergeants, as supervisors, to be involved with their
people. As a police leader, Matt has learned the value of data-driven analysis. Further, he
believes people should always try to do the right thing, and he has difficulty tolerating things that
are done out of laziness or lack of concern for the public.

0 ted Traits
Strong analytical skills
Problem solving
Project management
Teamwork
Self management
Planning and organizing
Dependability

e* ee @ #6 @ @ @

a Assessment Center Final Report | 6/9/2016

 
Case: 3:17-cv-00334-TMR Doc #: 14-6 Filed: 04/16/19 Page: 9 of 12 PAGEID #: 281

 

c

 

- Assessment Center Final Report | 6/9/2016

Narrative

Candidate: Eric Henderson Overall Score: 89,58

This candidate performed very well in each of the exercises. Eric demonstrated that he was
poised, polished, competent and capable. He was extremely professional and left a very positive
impression,

Eric describes his leadership style as “servant leadership,” He told us he strives for perfection
and takes his role as a servant to the community and officers seriously. He states his
responsibility is to provide support resources to the officers within the department, He is
extremely proud of his professional accomplishments which include his involvement with the
regional dispatch transition. He pointed to the fact that the change was extremely complicated
and complex. This is a man who values integrity and has strong ethical principles. With regard
to areas that he would like to improve, Eric mentioned the ability to delegate and public
speaking. Eric sees himself as someone who is fair, honest and consistent,

His oral presentations were interesting, informative and well done overall. We would describe
him as someone who is capable, creative and well spoken. It is obvious that he has a great deal
of common sense, intelligence and stays well informed. His personality was easygoing, and he
demonstrated enthusiasm and excitement, His responses to questions were practical and
interesting. He told us that he would lead by treating citizens and officers with respect and
integrity. He has high expectations of himself and others and believes it is important to be an
advocate for employees and citizens alike--recognizing and rewarding people along with setting
a good example.

Demonstrated Traits

® Problem-solving skills
Communication skills and techniques
Customer service

Teamwork

Delegation

Visionary leadership

Ethics

Judgment and common sense
Motivation

Planning and organizing
Adaptability

oe #8 @ #@ © @ @ @ oe

 

 
Case: 3:17-cv-00334-TMR Doc #: 14-6 Filed: 04/16/19 Page: 10 of 12 PAGEID #: 282

 

(

 

Narrative

Candidate: Wendy Stiver Overall Score: 84.79

Wendy Stiver performed well in each of the exercises. We observed a candidate who is
extremely knowledgeable, creative, innovative and smart. She demonstrated exceptional public
relations skills and provided sound examples. She explains concepts and ideas very well. It is
obvious that she knows the department, herself and js a student of human behavior,

Throughout all of the exercises, she demonstrated strong administrative skills, dedication and
commitment to the citizens and to the employees of the department. She talked about her
leadership style of being “compassion,” defining it as two words--compassion and passion. She
stated a passion for the job, the people and the community mixed with compassion
(understanding) for honest mistakes and recognizing that people are not perfect. She spoke with
compassion about learning from mistakes, growing and developing as an individual.

Wendy has a strong belief in integrity and mentioned how it can be tested by others in many
different ways. She is honest, ethical, fair, approachable and dedicated while striving to improve
in the area of accountability and follow up. She mentioned that she trusts people to do the job,
but at times has found that it is important to follow up to see that they have completed the task.

She is a big believer in training and creating an environment for success. Her philosophy
includes the belief that every single member of the organization is a leader in some capacity.
Respect and fairness are extremely important to her. She said, “I feel that we should treat all
employees as we expect them to treat the public--with dignity, respect and fairness.”

Demonstrated Traits

Intuition

Experience
Communication skills
Project management skills
Customer service
Leadership

Cost consciousness
Diversity
Organizational support
Judgment

Adaptability
Dependability
Initiative

seem eeeeeeeee

_

 

e Assessment Center Final Report | 6/9/2016
Case: 3:17-cv-00334-TMR Doc #: 14-6 Filed: 04/16/19 Page: 11 of 12 PAGEID #: 283

 

eo

 

& Assessment Center Final Report | 6/9/2016

Narrative

Candidate: Joseph Wiesman Overall Score: 79.17

Lieutenant Wiseman sees himself as a transformational leader. He explained that different styles
of leadership work well depending on the circumstances. He stated his professional
accomplishments include capability in analyzing problems and working to improve situations by
making the environment better for the employees and citizens. He enjoys identifying problems
and working toward improvement. He discussed his strong value system and his deep faith.

When asked about challenges, he mentioned concern about staffing levels in the department. He
is concerned about employees’ ability to get time off and the need for additional police vehicles
once manpower increases.

Joe sees himself as professional, a good listener, someone who pays attention and seeks input
and improvement. The candidate told us that as a Major he would pay attention to giving
support and respect to all people. He would emphasize being responsible and putting forth a
team effort. He would lead by example, be participative in neighbor events and meetings, along
with being a cheerleader for officers, He will continue to find ways to improve police and
citizen relations recognizing that it is important that people have vision, confidence and take
risks despite possible failure.

He has high expectations of himself and others expecting hard work and continued improvement.
He wants to spend time leading by example, rewarding and recognizing people who do the job.

He believes it is important to hold employees accountable and encourage them to do the right
thing.

Demonstrated Traits

® Command presence, positive impression
Decision-making ability

Common sense, good judgment
Interpersonal insight

Decisiveness

Planning and organizing
Professionalism

Dependability

>

 
Case: 3:17-cv-00334-TMR Doc #: 14-6 Filed: 04/16/19 Page: 12 of 12 PAGEID #: 284

 

 

Narrative

Candidate: Kimberly Hill Overall Score: 75.42

We found Kimberly Hill to be very pleasant and sincere throughout all the exercises, She
demonstrated common sense and good judgment. Kim sees herself as a transformational leader
and values the importance of how the community views the police. She is proud of her efforts to
oversee the reorganization of a police division within the department and her growth and
maturity in the area of delegating, planning and teambuilding.

She regrets not being able to spend more time with her family as they are extremely important to
her, She discussed the importance of integrity, “the standard for all that you do.” She told the
assessors that she wants to be more relaxed and work on having more spontaneity. When asked
to describe herself, she responded, “strong, fair and stable” mentioning that she is good at
making order out of chaos and she has developed sound credibility with others.

This candidate is very unassuming at times and quiet. Kim told us that external and internal
legitimacy are necessary and important to the organization. She wants personnel to feel
respected and valued. She believes in preparation and planning and confronting challenges
honestly, intelligently and respectfully.

Demonstrated Traits

Resilience
Dependability
Professionalism
Interpersonal skills
Teamwork
Customer service
Diversity

Ethics

eo @# #@e# #8 @ 8 @

>

 

( Assessment Center Final Report | 6/9/2016
